Case 8:18-cv-01093-AG-AGR Document 83 Filed 08/19/19 Page 1 of 4 Page ID #:2463



 Todd M. Friedman, Esq. (SBN 216752)
 Adrian R. Bacon, Esq. (SBN 280332)
 Law Offices of Todd M. Friedman, P.C.
 21550 Oxnard St., Suite 780
 Woodland Hills, CA 91367
 Phone: 877 206-4741
 Fax: 866 633-0228
 tfriedman@toddflaw.com
 abacon@toddflaw.com

 Attorneys for Plaintiff Craig Cunningham




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION

 CRAIG CUNNINGHAM,
                                                    Case No. 8:18-cv-01093-AG-AGR
                      Plaintiff,
       v.                                           Plaintiff’s Sworn Declaration

 PERFORMANCE SLC LLC,
 PERFORMANCE SETTLEMENT
 LLC, DANIEL J. CRENSHAW, and
 DOES 1-10,

                      Defendants.




        1.    My name is Craig Cunningham, and I am over the age of 18 and have never been

    convicted of a felony or crime of moral turpitude. I am writing this affidavit in support of the

    Plaintiff’s opposition to the Defendant’s motion for summary judgment. I am a 2003 West

    Point graduate where I majored in economics and lettered all 4 years as a football player. I

    also earned a dual master’s degree in Finance and MBA with a focus in supply chain from
Case 8:18-cv-01093-AG-AGR Document 83 Filed 08/19/19 Page 2 of 4 Page ID #:2464



    Northeastern University.

        2.    No court in the United States has ever declared me to be a vexatious litigant.

        3.    I requested a copy of the Defendant’s internal Do not call policy on June 20th 2018

    by calling 877-511-4877 via 615-348-1977.

        4.    Despite requesting a copy of the Defendants’ written internal do-not-call policy,

    none was ever provided.

        5.    During the call with the Defendants’, I provided my email address of

    bigcraig79@hotmail.com so they could email me a copy of their internal do-not-call policy,

    and despite this no policy was provided.

        6.    I never gave permission to any of the defendants to call me using an automated

    telephone dialing system or pre-recorded message.

        7.    I never gave any 3rd party telemarketer consent to call me using an automated

    telephone dialing system or pre-recorded message.

        8.    I never gave Powers Marketing Group consent to call using an automated

    telephone dialing system or pre-recorded message.

        9.    I never provided my cell phone number of 615-212-9191 to the defendants. They

    already had my phone number as indicated by the fact that they were calling me.

        10.   At no time did any agent or 3rd party calling on behalf of the defendants calling on

    behalf of the defendants state that they were seeking permission to call 615-212-9191 using

    an automated telephone dialing system or pre-recorded message.

        11.   I do not “farm” for telemarketing calls or do any action to invite telemarketing

    calls.

        12.   I conducted an inquiry and investigation into the entity that was continually calling

    my cell phone trying to solicit me to purchase student loan consolidation services through the
Case 8:18-cv-01093-AG-AGR Document 83 Filed 08/19/19 Page 3 of 4 Page ID #:2465



    defendants and these agents used a variety of false and confusing business names, which

    required further investigation to positively identify what legal entity was actually calling.

                                                Verification

       13.    I declare under the penalty of Perjury that the foregoing is true and correct.

    Executed on 8/19/2019.
     Case 8:18-cv-01093-AG-AGR Document 83 Filed 08/19/19 Page 4 of 4 Page ID #:2466




 1                             CERTIFICATE OF SERVICE
 2    United States District Court CM/ECF system
 3
      Notification sent electronically on this 18th day of August, 2019, to:
 4
 5    Honorable Judge Andrew Guilford
 6    United States District Court
      Central District of California
 7
 8    All Counsel of Record on the ECF
 9    s/Adrian R. Bacon
10    Adrian R. Bacon, Esq.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
